Citation Nr: 1435978	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-26 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include anxiety disorder not otherwise specified (NOS).

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from February 2011, January 2012, and July 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

During the pendency of the appeal, in a January 2013 rating decision, an Agency of Original Jurisdiction (AOJ) decision review officer granted service connection for left ear hearing loss with an initial noncompensable rating, effective in November 2010.  There is no indication the Veteran appealed either the initial rating or effective date.  Hence, the issue of the left ear is no longer before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for right ear hearing loss and tinnitus are discussed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  There is no confirmed diagnosis of PTSD.

2.  A claimed anxiety disorder NOS did not have its onset in active service, nor is it causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).

2.  The criteria for entitlement to service connection for an acquired mental disorder other than PTSD, to include anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the respective rating decisions appealed, VA notified the Veteran in December 2010, November 2011, and May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts there are additional records to be obtained.  Nonetheless, the Board notes the Veteran's service personnel records are not in the claims file but does not deem it an impediment to deciding the issues below.  It is apparent from the manner the AOJ handled the Veteran's claims that his PTSD stressor was conceded, and the VA examiner also assessed the Veteran under the less stringent standard of fear of hostile enemy or terrorist activity.  See 38 C.F.R. § 3.303(f)(3).  Hence, the Board finds the file sufficiently developed to decide the issues.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA has not yet implemented DSM-V.

As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  (Emphasis added).

Analysis

The December 1971 Report of Medical Examination For Separation reflects normal psychiatric findings.  Per the Veteran's DD Form 214, he served in Vietnam from October 1970 to December 1971.  His noted decorations include the Army Commendation Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Award of the Purple Heart is not noted, and the service treatment records note no treatment for a wound of any kind.  The Veteran, however, asserts that he sustained a shrapnel wound, and he submitted a blurred photograph of a male with a bandage on the left side of the head.  The handwritten annotation notes, "shrapnel while @ Da Lat Goodview Pass in the Central Highlands."  As the Board noted earlier, the Veteran's asserted stressor related to his service in Vietnam is deemed confirmed, which means the sole issue for decision is whether there is a valid diagnosis of PTSD.

In April 2012, VA received a private, undated, report of evaluation of the Veteran from Dr. MC, Ph.D.  Dr. C's report notes the Veteran was accompanied by his wife, apparently to help him recall information he had forgotten.  The Veteran was appropriately dressed and groomed, and he revealed no particular deviancy in mood or affect.  The Veteran reported high school experimentation with alcohol and marihuana.  He reported further that, while in Vietnam, he drank alcohol continuously and experimented with marihuana all during his tour.  The Veteran reported he experienced rocket attacks and some sniper fire when he was in one place and not moving around.  He saw some men who were close to him get hit, and he personally may have killed some individuals, but he did not really know one way or the other.  Upon his return to Ft. Lewis, WA for separation, he encountered antiwar protestors, and he felt terrible being picked on.  He had to look at his DD-214 to recall his discharge date, after which he returned to Nebraska.

After loafing around for about three months, during which he was almost pervasively intoxicated, he obtained employment with the Union Pacific Railroad as an engineer.  He worked for the railroad for 38 years and retired from the position in 2010.  The Veteran reported he had no real problems on the job.  He married in 1974 and has remained married to the same woman.  They have two sons and three grandchildren.

The Veteran reported poor sleep, and that he had nightmares on a regular basis, some of which were about Vietnam.  The Veteran described them as occurring in spurts; that is, almost nightly for weeks at a time, then weeks without any at all.  The Veteran reported consumption of 6 to 12 beers daily.  He described himself as mellow or belligerent when intoxicated.  He was active in the American Legion, belonged to the Veterans of Foreign Wars, and he visited friends back and forth.

Dr. C's Axis I diagnosis included rule out PTSD.  There was some evidence of PTSD symptoms, such as the Veteran's abreaction, his exposure to trauma, and nightmares; but, on the other hand, he found little if any evidence of the other major symptoms associated with PTSD.  So, he ruled out the possibility of general difficulty with PTSD.

A VA examination was conducted in June 2012.  The VA examiner's sole Axis I diagnosis was alcohol dependence.  He opined that it was not due to self-medication of PTSD symptoms.  The examiner noted the Veteran's long-term alcohol consumption had not caused occupational or social problems.

The Veteran reported symptoms essentially the same as those he reported to Dr. C.  He described his nightmares as his shooting at Vietnamese, and the bullets traveled in slow motion for some unknown reason.  The Veteran also reported occasional intrusive thoughts of seeing dead Vietnamese bodies that were placed alongside the roads he traveled.  He also reported stress while waiting in line.  The Veteran reported he worked for Union Pacific for a couple of years and then the Burlington, Northern and Santa Fe for 38 years.  He retired as an engineer.

The VA examiner found that the Veteran did not meet the full criteria for diagnosis of PTSD; specifically, he did not meet Criterion C.  The examiner noted the Veteran had never required treatment for PTSD and, by the Veteran's own report, his PTSD symptoms did not interfere with his ability to work.  They also had minimal impact on the Veteran's social functioning, primarily avoidance of crowds and an unwillingness to talk about his combat experiences.

The Board finds no disagreement between Dr. C and the VA examiner concerning whether the Veteran meets the diagnostic criteria for PTSD, as Dr. C noted many of the same salient points as the VA examiner.  For example, Dr. C noted that despite the Veteran's reported avoidance of crowds he was actively involved in veterans organizations, community activity, and frequent social outings such as group motorcycle rides.  Overall, then, the competent medical evidence is probative and weighs against the presence of current PTSD disability.  Moreover, while the Veteran can report his observable symptomatology, he lacks the requisite medical knowledge to render a medical diagnosis in this case.  Jandreau, 492 F. 3d at 1376-77.  Hence, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim, as he does not meet the diagnostic criteria.  38 C.F.R. §§ 3.303, 3.304(f), 4.125(a).

Anxiety Disorder

The general legal requirements for service connection set forth earlier are incorporated here by reference.

Analysis

Dr. C's mental status examination revealed the Veteran's speech as very rapid but otherwise normal.  Nonetheless, Dr. C opined that the Veteran's speech was somewhat indicative of an anxious man, though this was manifested very mildly in terms of verbal content.  The Veteran's affect and mood were decidedly anxious to a moderately severe degree.  Dr. C described the Veteran as a fidgety man whose fingers tapped out a relatively exhausting tattoo on the arm of his chair, and his feet constantly jerked.  Dr. C opined that the Veteran could be seen as quite nervous and anxious-even by the layman.  Although the Veteran revealed absolutely no evidence of preoccupation, he could still be considered a compulsive individual.  Overall, however, he revealed no evidence of psychotic delusions, was not necessarily hypervigilant or suspicious, and his personality appeared to be that of a friendly and almost passive individual.  Dr. C opined that the Veteran's coping mechanisms were non-pathological, although his belligerence while drinking might be a sign of pervasive irritability or chronic anxiety.

Dr. C rendered Axis I diagnoses of alcohol dependence and anxiety disorder NOS.  As noted earlier, the VA examiner's sole diagnosis was alcohol dependence.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In doing so, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others, as long as the reasons for doing so are provided.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, the Board is not required to accord more weight to the opinion of a treating medical professional solely on that basis.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993).

The Board finds the scales weigh heavier towards the VA examiner's opinion than Dr. C's.  Having made that determination, however, the Board again notes that, except for Dr. C's diagnosis of anxiety disorder, there is little substantive difference between the evaluations.  Nonetheless, the Board finds the VA examiner's analysis of the Veteran's pre-service mental status and its effects on his current functioning is significantly more persuasive.
Dr. C observed the Veteran to have a fund of general information considerably below average, and verbal comprehension just below average level.  His handling of arithmetic problems revealed difficulty with deductive reasoning.  Further, during serial sevens, which were poor, and serial threes, the Veteran became extremely anxious and revealed significant poor attentiveness.  The Veteran's concentration was significantly below what would be expected from virtually any adult.  Dr. C also noted he was not certain if the Veteran actually did not know the answers to the questions, or simply did not concentrate well enough to comprehend what was being asked.  Dr. C opined the Veteran's display of cognitive ability was not anywhere near his premorbid intelligence.

At the VA examination, the Veteran reported playing basketball and football in school, but studies were difficult for him, as his ability to paying attention and concentrating was poor.  He said a "D" was a good grade for him.  He reported no problems with classmates, teachers, or administrators.  Instead, he said he did not like to study and, starting in elementary school, he worked after school in heavy construction.  He also started drinking in high school, and typically drank on Saturday nights.  The Veteran reported being arrested in high school, apparently for possession of alcohol as a minor.  He denied any other legal or behavioral problems.  He started drinking heavily in Vietnam, and he smoked marijuana there for the first time.  The Veteran told the VA examiner he smoked pot three or four times in Vietnam.  In contrast, the VA examiner noted, he told Dr. C he experimented with alcohol and marihuana all during his tour in Vietnam.  He denied other drug abuse of any kind, including prescription drugs; he smoked marijuana only while in the military; and he did not use it before or after his military service.  The Veteran related that, besides not liking marihuana very much, he was aware of the frequent drug testing of employees of the railroad.

The Veteran denied panic attacks, compulsions, obsessions, and manic episodes.  He reported his mood was general pretty good, except for irritability a couple of time of week and worry about his mother, who is "wobbly."  The Veteran added that his concern about his mother's care was allayed by the fact he has three sisters who live near his mother, and they checked on her.  He denied having any other problems with anxiety besides worrying about his mother.  The VA examiner opined the Veteran did not meet diagnostic criteria for an anxiety disorder of any kind, as the only anxiety the Veteran was able to report was worry about his mother who is 85 and unsteady on her feet.

Dr. C's report recounts the Veteran's report that school was a struggle and he experienced below average grades, but the report does not reflect more detail as to his academic habits, or lack thereof, and difficulty concentrating as was made known to the VA examiner.  While Dr. C detected the Veteran's anxiety during the cognitive skills exercises, he deemed the Veteran's problematic performance as possibly an aberration, or the result of the trauma of his military experience.

The VA examiner saw the Veteran's anxiety and performance as a continuation of the same traits he exhibited in school during his youth.  The VA examiner noted the Veteran's primary clinical symptoms were anxiety and impaired abstract thinking.  The examiner noted the Veteran displayed some problems with performance anxiety on the mental tasks of the interview, such as serial sevens.  Contrary to Dr. C's conclusion, however, the VA examiner opined the Veteran's problems with performance anxiety probably went back to his early school years, when he struggled with his studies and made poor grades.  The VA examiner noted further that the Veteran was aware of his poor school performance and intellectual limitations, and he understandably became nervous when his intellectual abilities were tested.

Additionally, the Board finds that Dr. C's opinion with respect to the diagnosed anxiety disorder was not well substantiated.  For example, Dr. C noted the fact the Veteran had drank alcohol since high school and opined the Veteran's exposure to combat had caused him to drink more and to continue drinking.  He did not provide any specific rationale for such conclusion.  Dr. C opined that whatever difficulty the Veteran seemed to have currently may indeed have a nexus with his present condition and exposure to combat.  The Board notes that "may," also implies "may not."  Such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

For the foregoing reasons, the Board finds the VA examiner apparently elicited more detail from the Veteran that related to any actual anxiety he believed he has, which is minimal.  As set forth earlier, the VA examiner provided a clear rationale for his opinion the Veteran's performance anxiety was not due to his experiences in active service but the Veteran's preexisting poor academic ability.  Hence, the Board finds more persuasive the VA examiner's opinion that the Veteran does not meet the diagnostic criteria for diagnosis of an anxiety disorder of any kind.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired mental disorder other than PTSD, to include anxiety disorder NOS, denied.


REMAND

The evidence of record indicates additional medical input is needed from the audiologic examiner.

Accordingly, the case is REMANDED for the following action:

1.  The February 2011 audiologic examination report reflects the examiner based her nexus opinion, in part, on a finding of a preexisting right ear hearing loss solely at 4K and 6K Hertz, as noted by the audiometrics of the December 1969 Report of Medical Examination For Induction.

2.  Send the claims file to the examiner who conducted the February 2011 audiologic examination.  Inform the examiner that, the audiometric results notwithstanding, a right ear hearing loss was not in fact noted on the examination report, as indicated by the Veteran's Profile of 1 for hearing.  As a result, the Veteran's hearing is presumed to have been in sound condition at the time of induction, unless there is clear and mistakable evidence to the contrary and there is clear and unmistakable evidence there was no increase in the severity of any preexisting hearing loss during service.

Ask the examiner if the presumption of normal hearing at induction changes her opinion in any way as to the likely etiology of the Veteran's right ear hearing loss.

Also inform the examiner the Veteran's lay report of his history, for hearing loss and tinnitus, must be considered in opining on the etiology of the hearing loss and tinnitus, to include the Veteran's report of a shrapnel wound to the head.

The examiner is asked to provide a full explanation for any change to, absence of any change, in her nexus opinions of February 2011.

In the event the examiner who conducted the February 2011 audiologic examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


